Citation Nr: 0800571	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-16 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to March 
1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Jurisdiction over the case is 
with the Baltimore, Maryland RO. 

In May 2006, the Board remanded this case for further 
evidentiary development.  In December 2007, the veteran 
testified at a Central Office hearing before the undersigned 
Veterans Law Judge.  A transcript of this hearing is 
associated with the claims folder.  At the hearing, the 
veteran submitted additional evidence accompanied by a waiver 
of his right to have this evidence (as well as evidence 
associated with the claims file after the issuance of a 
supplemental statement of the case in June 2007) initially 
considered by the RO .


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss that is 
etiologically related to in-service noise exposure.

2.  The veteran has tinnitus that is etiologically related to 
in-service noise exposure.

3.  The veteran has degenerative disease of the lumbar spine 
that is etiologically related to an incident of his military 
service.

4.  The veteran has degenerative disease of the cervical 
spine that is etiologically related to an incident of his 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Degenerative disease of the lumbar spine was incurred in 
active duty.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

4.  Degenerative disease of the cervical spine was incurred 
in active duty.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the evidence currently of 
record is sufficient to substantiate the veteran's claims.  
Therefore, no further development with respect to these 
claims is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2007) or 38 C.F.R. § 3.159 (2007).  In addition, 
the Board observes that the veteran was provided with the 
requisite notice with respect to the disability-rating and 
effective-date elements of his claims in a June 2006 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system or 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

1.	Bilateral Hearing Loss and Tinnitus

The veteran maintains that he has bilateral hearing loss and 
tinnitus due to exposure to acoustic trauma in service.  
Specifically, he contends that he was exposed to a 
substantial amount of loud noise during the performance of 
his service duties as a crew chief on a flight line, 
according to testimony he presented at the hearing and 
various statements of record.  He worked on the Project 
Mercury Recovery Force.  He also maintains that he was 
exposed to significant noise during qualifying at the rifle 
range, which occurred every year.  

The veteran's service medical records do not show that he was 
treated for complaints involving his hearing during service, 
or that a diagnosis of hearing loss or tinnitus was rendered.  
The service separation examination in March 1962 showed 
normal findings where the veteran's hearing acuity on 
whispered and spoken voice testing was 15/15 bilaterally.  
Audiometric testing was not conducted.

While the service medical records do not show that the 
veteran had a hearing disability or tinnitus during service, 
his essential contention is that he was exposed to noise 
during service, and that his hearing disabilities resulted 
from such exposure.  The veteran is competent to describe his 
exposure to loud sounds, and he is also competent to testify 
as to his experience of ringing in the ears in service and 
after service.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (providing that ringing in the ears is capable of lay 
observation).  The Board has no basis to question the 
veteran's credibility.  In addition, the Board notes that the 
veteran's DD Form 214 shows that his military occupational 
specialty was a helicopter mechanic, which is consistent with 
the veteran's claim of noise exposure.  Therefore, the Board 
concedes that the veteran was exposed to loud noise in-
service.

Records dated from January 2002 to March 2002 from private 
audiologist, R.K., noted that the veteran had mild to 
moderate bilateral hearing loss from 3000 Hertz to 6000 
Hertz.  These records also indicated that he had bilateral 
tinnitus.  In a March 2004 statement, Dr. M.R. opined that 
the veteran's hearing loss and tinnitus were as likely as not 
a result of military noise exposure.  

The veteran was afforded a VA audiological examination in 
October 2006.  Audiometric testing revealed that the veteran 
has a bilateral hearing loss disability for VA compensation 
purposes.  Based on the examination and a review of the 
claims file, the examiner opined that it was at least as 
likely as not that the veteran's hearing loss was 
"caused/aggravated" by his noise exposure in service.  The 
examiner also opined that the etiology of his tinnitus 
"may" stem from the same causal factor.  The examiner added 
that she was not compelled to give an opinion regarding the 
initiation/exacerbation of tinnitus due to the veteran's 
consumption of Sumanirole as in doing so would be resorting 
to mere speculation.  

Dr. M.R. and the October 2006 VA examiner essentially found 
that audiometric testing revealed hearing loss consistent 
with military noise exposure the Board has conceded occurred.  
Thus, the record contains competent medical opinion evidence 
that causally links the veteran's currently diagnosed 
bilateral hearing loss to an incident of his military 
service.  Accordingly, service connection is in order for 
bilateral hearing loss.

As for the veteran's tinnitus, Dr. M.R. similarly found a 
nexus between this disorder and the veteran's in-service 
exposure to loud noise, while the VA examiner was somewhat 
ambivalent as to its etiology.  The Board finds that the 
evidence is at least in equipoise as to whether the veteran's 
tinnitus is related to an incident of his military service; 
therefore, all reasonable doubt is resolved in favor of the 
veteran.  Accordingly, service connection is in order for 
tinnitus. 





2.	Lumbar Spine and Cervical Spine Disabilities

At the hearing, the veteran provided sworn testimony that he 
had experienced chronic problems with his lower back and neck 
since his motor vehicle accident during service.  He 
maintains that he received treatment for his back and neck on 
a continuous basis throughout the years, beginning in 1964.  

There are conflicting medical opinions of record with regard 
to the matter of whether the veteran has low back and neck 
disabilities related to service.  The Board must therefore 
weigh the credibility and probative value of these opinions, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

In a January 2004 statement, Dr. P.M. reported that he had 
been treating the veteran for neck and low back pain since 
June 1998.  Dr. P.M. opined that based on his medical 
experience and due to the age of the injuries, it was more 
likely than not that the veteran's current condition was a 
result of the in-service automobile accident.  

Based on an examination of the veteran and a review of the 
claims file, a November 2006 VA examiner diagnosed the 
veteran with degenerative disease of the cervical spine and 
lumbar spine.  The examiner acknowledged that the veteran 
sustained injuries during service, but observed that the 
injuries were not severe enough to require hospitalization or 
any limitation in duty.  The examiner noted that the 
veteran's separation physical in 1962 did not mention any 
limitation due to cervical or lumbar spine impairments.  The 
examiner further noted that since the veteran's release from 
service, there was "no documentation" that the veteran had 
received evaluation by a spine doctor or any physician other 
than chiropractic treatment.  The examiner opined that the 
veteran's current cervical spine impairment and lower back 
impairment were due to degenerative changes related to his 
age, and they were not at least as likely as not due to the 
injuries he sustained during service.  

Lastly, in a July 2007 statement (on referral from Dr. P.M.), 
Dr. B.D. diagnosed the veteran with chronic neck and low back 
pain.  Dr. B.D. opined that based on the history of the 
injury to the veteran's back during service as well as early 
chiropractic intervention in the 1960s, it was at least as 
likely as not that the veteran's current problem was due to 
the in-service motor vehicle accident.  Dr. B.D. indicated 
that the veteran was more prone to degenerative conditions.  

The Board observes that the veteran's service medical records 
document that he was in a motor vehicle accident in January 
1961 during which time he sustained injuries to his low back 
and neck region.  The veteran maintains that many records of 
treatment he received for low back and neck problems over the 
years are no longer available.  The Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 
2006).  

In this regard, the Board notes that the record includes 
periodic Reports of Medical History dated in September 1970 
and October 1973 that show that in response to the question 
of whether the veteran ever had or had now recurrent back 
pain, the veteran reported a positive response.  It was noted 
that the veteran was occasionally symptomatic.  Records from 
an insurance company showed payment to orthopedist Dr. V.B. 
for unspecified treatment from October 1977 to December 1977.  
A May 2006 e-mail from the Maryland Association of 
Osteopathic Physicians acknowledged that colleagues 
remembered Dr. V.B.  In a medical report dated in 1984 from 
B. and K., it was noted that the veteran reported on past 
injuries to his neck and back.  The veteran complained that 
he had some residual occasional pain in his back.  Records 
from Dr. J.B. showed that the veteran received treatment from 
May to June 1984 for cervical disc syndrome.  Copies of 
checks from the veteran showed he made payments to the Yalich 
Clinic in 1988.  A July 2007 letter from J.N., DC noted that 
the veteran was seen in the Yalich Clinic for neck and back 
pains in 1988.  A March 2001 medical report from Dr. M.A. 
noted that the veteran had mechanical neck and back pain.  

In addition, in a statement from the veteran's wife dated in 
May 2003, she indicated that the veteran had obtained 
continuous treatment for his neck and low back since service.  
In a July 2007 statement, the veteran's son recalled that the 
veteran had "always complained of back problems."  In a 
July 2007 statement, a service buddy (O.S.) of the veteran 
recalled that the veteran had "always complained of neck and 
back pain" since the in-service accident.  In a July 2007 
statement, a friend (J.C.) of the veteran reported that he 
had recommended Dr. V.B. to the veteran for his back problems 
in the early 1960s.  In an October 2007 statement, a former 
neighbor (L.M.) reported that the veteran had recommended Dr. 
V.B. to him for problems he was having with his back and 
shoulder sometime during the period of 1965 to 1970.  He 
recalled that the veteran was also having problems with his 
neck and back at that time.  

Notwithstanding the November 2006 VA examiner's opinion, the 
foregoing evidence, taken in its entirety, lends credence to 
the veteran's contention that he has a long history of 
treatment for low back and neck problems dating back to 
service.  The Board finds that a showing of a continuity of 
symptomatology has been sufficiently demonstrated.  Thus, 
while Dr. P.M. and Dr. B.D.'s opinions are not based on a 
complete review of the claims file as is the case with the VA 
examiner's opinion, the history reported by the veteran and 
relied upon is not contradicted by the record; therefore, 
these examiners' opinions constitute competent evidence.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (providing 
that reliance on a veteran's statement renders a medical 
report incredible only if the Board rejects the statements of 
the veteran).  As there is both unfavorable and favorable 
competent medical opinion evidence pertaining to the 
veteran's currently diagnosed low back and neck disabilities 
and his military service, the Board finds that the evidence 
is in equipoise.  Accordingly, all reasonable doubt is 
resolved in favor of the veteran, and service connection is 
in order for degenerative disease of the lumbar spine and 
cervical spine. 




ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 

Service connection for degenerative disease of the lumbar 
spine is granted. 

Service connection for degenerative disease of the cervical 
spine is granted. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


